--------------------------------------------------------------------------------

Exhibit 10.8
 
Hartindo AF21
Product, Purchase, Sales, Distribution, Marketing and Service Agreement




This HARTINDO AF21 PRODUCT Agreement (the “Agreement”) is made this 18th  day of
January  2011 by and among Newstar Holdings Pte Ltd (company registration
no:199400816M) , a Singapore  Corporation (“Newstar”) and Randall Hart, an
Indonesian national (jointly the “Suppliers”) and EcoBlu Products, Inc., a
Colorado Corporation (“Buyer”).  This Agreement replaces all prior agreement or
arrangement related to the subject.
 
RECITALS


A.
WHEREAS, Suppliers are  the inventors and owners of trademark of  Hartindo Fire
Inhibiting AF21 product, which is more particularly described on Schedule A
attached hereto, (“AF21” or the “Product”); and are  fully authorized and
willing to grant the Buyer the exclusive rights to mix or blend in accordance
with instruction and with approval of the Suppliers,  purchase, use, market,
sell and distribute the Product when combined with  EcoBlu proprietary products
to create an enhanced fire inhibiting product (“Enhanced Product”) for use on
and/or in any wood based material and which is more particularly described in
Schedule A attached hereto; and

 
B.
WHEREAS, Buyer has the rights to the proprietary EcoBlu products which are more
particularly described on Schedule A attached hereto; and

 
C.
WHEREAS, the Product may be combined with EcoBlu proprietary product to create
an enhanced fire inhibiting product (the “Enhanced Product”) for use on and in
wood based materials, and which is more particularly described on Schedule B
attached hereto; and

 
D.
WHEREAS, Buyer desires to obtain: (i) exclusive rights to  mix or blend under
instruction of and with approval of Suppliers and/or purchase supply of the
product (ii) use of the technical data, intellectual property and other
information

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
relating to the Product manufacturing, application, handling and storage with
respect to the Product and all modifications there of as more fully set forth
herein while this Agreement is in effect  (iii) the exclusive use of and rights
of the Product for application in the Enhanced Product for sales and
distribution in the entire world and (iv) to obtain the co-exclusive use of and
rights of the Product for use on or in any wood based material required for use
in residential and commercial building construction in the approved territories;
and (v) to set terms in place for the potential to obtain the exclusive use and
rights to merchandise the Enhanced Product for use on or in any wood based
materials required for use primarily in residential and commercial building
construction worldwide;
 
WHEREAS, the Buyer agrees that the Product is for either their own usage and
applications and/or is permitted to resale Hartindo AF21 as a component of
Enhanced Products to their other coaters, affiliates or sublicense, in USA and
Canada, for the use on or in any wood based materials but are prohibited from
engaging in direct reselling of the Hartindo AF21 products unless in the form of
the Enhanced Product or as applied on or in their approved wood based materials
required for use primarily in residential and commercial building construction.

 
E.
WHEREAS, the  Suppliers agree to grant the exclusive use of and rights desired
by Buyer on the terms and conditions set forth in this Agreement; and

 
F.
WHEREAS, the Suppliers agree to supply reasonable product support to include all
technical advice and physical product support as requested by Buyer. All
technical support responsibilities are to be supplied by Randall Hart with all
liabilities claimable against Newstar and Randall Hart jointly; and

 
G.
The Agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors and assigns;



Now, therefore, in consideration of the covenants contained herein and other
goods and valuable considerations, the Buyer and Suppliers (each a “Party” and
collectively the “Parties”) hereby agree to the following:
 
 
 
2

--------------------------------------------------------------------------------

 

 
1.
Intellectual Property

 
 
1.1
Ownership of the Product Technology. Buyer acknowledges, based on Suppliers’
representation, that the Suppliers are the co- owners of the intellectual
property for and the trademark of the Hartindo AF21 Product Technology for the
entire world and Buyer shall have no right, title, or interest therein or
thereto other than the use and rights to such Product Technology in the manner
and to the extent prescribed in this Agreement or otherwise approved in writing
by Suppliers.

 
 
1.2
No Implied Licenses. Each Party shall exclusively own its own Intellectual
Property and neither Party will have any claim or right to the Intellectual
Property of the other by virtue of this Agreement except as otherwise provided
herein. No Party will take any action or make any claim to any Intellectual
Property belonging to the other Parties, whether during the term of this
Agreement or thereafter, which is consistent with this Section 1. No right or
license shall be implied by estoppel or otherwise, other than the rights and use
expressed or granted in this Section.

 
 
1.3
Rights to use Product Technology.

 
 
 
(A) Grant. Subject to provisions of this Section 1.3, Suppliers hereby grant to
Buyer, for the term of this Agreement, (i) co-exclusive use of and rights within
the USA and Canada to use the Product as a component of the Enhanced Products;
(ii) exclusive use of and rights within the entire world, to advertise, promote,
display, market, distribute, sell and have sold Enhanced Product for use on or
in wood based products (iii) exclusive use of and rights to advertise, promote,
display, market, distribute, sell and have sold products that have been
protected with the Enhanced Product (“Derivative Products”); and (iv) exclusive
use of the Product Technology and Application Technology in connection with the
foregoing. During the term of this Agreement the use of and rights shall be for
use on or within wood based products of the Product and Enhanced Product.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
(B) Initial Disclosure. Within ten (10) days of execution of this Agreement
Suppliers will deliver and communicate the Product Technology, Technical Data
and Application Data to Buyer to enable Buyer to exercise its rights under the
Agreement set forth in Section 1.3 (A) hereof. Suppliers will provide Buyer with
sufficient technical support to ensure that Buyer may commence use of the
Product and Enhanced Product pursuant to this Agreement.
 
(C) Notice of Unauthorized Use. In the event that any  Party becomes aware of
any actual or threatened commercially material infringement for the use of or
rights of the Product that Party shall promptly notify the other Parties and
provide them with full details. Suppliers will use commercially reasonable means
to eliminate any unauthorized use of Product, including pursuing legal action as
appropriate within the USA and Canada. If Suppliers do  not take appropriate
action to protect Buyer use of or rights under this Agreement, including
infringement, Buyer may pursue actions in its own right to eliminate any such
unauthorized use or infringement.
 
(D) Reverse Engineering. Buyer agrees and covenants that at no time will the
Buyer engage in or be a party to, or assist other persons in any form of Product
chemical analysis, reverse engineering or component breakdown for the purpose of
determining or evaluating Proprietary Information (as defined below about the
Product).
 
(E) Exclusivity. Buyer shall have use of and rights to the Product for the
purposes and territories as set out in 1.3(A). Furthermore, Suppliers shall
prohibit and take all reasonable steps to prevent (including commencement of an
action to enforce a temporary restraining order, preliminary and permanent
injunction or similar relief) any Person from exercising or infringing upon the
use of or rights granted under this Agreement.

 
 
1.4
Use of Product.
 
(A) Protection of Suppliers’  Goodwill. In order to protect the goodwill of the
Suppliers and Buyer and to maintain uniform standards of operation to promote
broad recognition of Suppliers’ product for the mutual benefit of Suppliers and
Buyer, Buyer shall adhere to reasonable rules,

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
regulations, procedures, programs, policies, processes, requirements and
standards (“Quality Standards”) relating to the application, promotion,
advertising and marketing of the Suppliers’  Product as prescribed by  any of
the Suppliers from time to time.
 
(B) Suppliers’ Approval. Buyer will utilize only such advertising and
promotional materials which have been reviewed by  any of the Suppliers, which
shall be deemed acceptable if Suppliers do  not respond in writing within ten
(10) days of Buyers submission of such material for acceptance.
 
(C) Quality Control. Suppliers shall provide Buyer with Suppliers’ Quality
Standards for manufacturing specifications, composition and quality in respect
of the use of the Product Technology and Product Application as are in force
from time to time. Buyer shall institute appropriate procedures and policies and
will abide by in all material respects to such Quality Standards therefore
provided by Suppliers to Buyer. Suppliers will supply Buyer with quality control
testing standards procedures and guidelines so that the Buyer may determine that
the application of the Product or Enhanced Product performed by the Buyer or its
customer(s) meets such written standards of composition, specifications and
quality as specified by  Suppliers. Any of the Suppliers shall have the right to
require that treated materials that do not meet such standards be retreated or
not sold as material treated with Product of the Suppliers. Buyer is authorized
to provide independent third party quality control inspection to be able to
determine whether or not the Suppliers’  written specifications and standards
are met.
 
(D) Buyer’s Rights to Change Marks and Trade Name. Suppliers specifically agree
that the Buyer shall have the right to substitute, alter and/or add identifying
services, marks, trade names of the Enhanced Product.

 
 
1.5
Confidentiality.
 
(A) Obligation of Nondisclosure.  Except as otherwise provided in this
Agreement, each Party agrees that it will with respect to the Confidential &
Privileged Information and Trade Secrets (collectively, the

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
"Proprietary Information") of the other Party: (i) protect the confidential and
proprietary nature of the Proprietary Information of the Disclosing Party from
disclosure to Persons who are not employees of the Receiving Party; and (ii) use
great care in the selection and assignment of personnel who receive the
Disclosing Party’s Proprietary Information and in that regard to restrict access
to the Disclosing Party’s Proprietary Information within the organization to a
limited number of persons who must necessarily have such information for the
purposes of giving effect to this Agreement and who have been advised of the
restrictions contained herein, including the limitations placed on the use of
Proprietary Information; and (iii) under no circumstances give any competitor of
the Disclosing Party, or other third Party, direct access to the Disclosing
Party’s Proprietary Information without the prior written consent of the
Disclosing Party; and (iv) use the Proprietary Information of the Disclosing
Party solely for the purpose of properly and lawfully performing and exercising
of the Receiving Party's obligations and rights under this Agreement; and (v)
not reproduce the Proprietary Information received from the Disclosing Party in
any form except for internal use of the Receiving Party or as otherwise
permitted by this Agreement and to include in any such reproduction any
ownership or confidentiality legends that the Disclosing Party may have included
in or with the original disclosure. (vi) All parties agree that the Product has
been identified in Buyer’s patent pending filing no 61/406,905 and that certain
information may be disclosed in order to enforce the validity and representation
of the patent as required by law.
 
(B) Exceptions.  The Receiving Party shall not be obligated to maintain in
confidentiality any: (i) Information which is known to the Receiving Party
before disclosure by the Disclosing Party, so long as such knowledge is
documented by written or other tangible evidence; and (ii) Information which is
available to the public independently of the Receiving Party; and (iii)
Information which is developed independently by

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
 
employees of the Receiving Party who did not have access to the Disclosing
Party’s Proprietary Information so long as such independent development is
documented by written or other tangible evidence; and (iv) Information which is
disclosed to the Receiving Party without obligation of nondisclosure by a third
Party who is legally entitled to disclose the information; and (v) Information
which is disclosed by the Disclosing Party to a third Party without requiring
the third Party to maintain the information in confidence; and (vi) Information
which becomes available to the public without breach of this agreement by the
Receiving Party, following its disclosure to the Receiving Party by the
Disclosing Party; and (vii) Information required to be disclosed by law,
provided that the Receiving Party shall first notify the Disclosing Party of
such requirement and cooperate with respect to any reasonable steps available
for the further protection of the Information; or (viii) Information that is
inherently disclosed in the unrestricted use, lease, sale, or other distribution
of any present or future product or service produced by, for or under
authorization of the Disclosing Party or in publicly available documentation for
any such product or service.
 
(C) Return of Information.  Upon termination of this Agreement, the Receiving
Party will and promptly upon the Disclosing Party’s request either return, or
destroy all copies of any advertising or promotional materials supplied to the
Receiving Party by the Disclosing Party and materials containing Confidential
and Privileged Information or Proprietary Information of the Disclosing Party.
 
(D) Investigation.  The Receiving Party will at the request of the Disclosing
Party use reasonable efforts to assist in identifying any use, copying, or
disclosure of any portion of the Disclosing Party’s Proprietary Information by
any present or former employee of the Receiving Party in a manner that is
contrary to the provisions of this Agreement, so long as the Disclosing Party
shall have provided the Receiving Party with information reasonably justifying
the conclusion of the Disclosing Party that such contrary usage may have
occurred.





 
7

--------------------------------------------------------------------------------

 
 
 
2.
Quantities; Grant of Exclusive Rights;

 
 
2.1.
Quantities.  During the term hereof, Buyer shall mix and blend with instruction
and approval of the Suppliers, and or purchase, accept from and
pay  Newstar  for, one hundred percent (100%) of Buyer's requirements for
Product and for incorporation as an integral part of the Enhanced Product which
Buyer will resell to Buyer's customers.  Buyer further agrees and covenants that
Buyer shall only mix and blend with instruction and approval of the Suppliers,
use, sell, market or distribute the Product or Enhanced Product for use on or
within wood based materials and not for another purpose without the prior
written approval of Newstar , which may be withheld in  Newstar’s discretion.

 
 
2.2
Minimum Quantities.  Buyer is required to purchase the minimum quantities set
forth on Schedule C attached hereto.

 
3.
Price.

 
 
 
Buyer shall purchase from Newstar the Product, in the minimum quantities set
forth according to Section 2.2 above, at the prices set forth in Schedule C
attached hereto.

 
4.
 
Ommited

 
5.
Warranty of Suppliers; Disclaimer of Other Warranties; Buyer’s Exclusive Remedy.

 
 
5.1.
Specifications. Suppliers warrant that the Product at the time of delivery
thereof shall conform to the specifications established in writing by Suppliers
for  the  Product.

 
 
5.2.
Disclaimer. THE WARRANTY SET FORTH HEREIN IS IN LIEU OF ANY AND ALL WARRANTIES
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
 
PURPOSE EXCEPT AS A FIRE INHIBITOR OF WOOD BASED MATERIALS.  BUYER ACKNOWLEDGES
THAT NO OTHER REPRESENTATIONS WERE MADE TO IT OR RELIED ON BY BUYER WITH RESPECT
TO THE QUALITY AND FUNCTION OF THE PRODUCTS HEREIN SOLD.

 
 
5.3.
Buyer's Remedies. Buyer's sole and exclusive remedy for failure of the Product
sold hereunder to meet specifications, or for failure of any other obligation of
Suppliers relating to the quality of Product to be sold hereunder, shall be
expressly limited to Newstar issuing a credit to Buyer's account for the
quantity of Product that did not conform to the warranty set forth in this
Section 5.  Buyer shall have the option to obtain replacement Product from
Suppliers in the event of a breach of Suppliers' warranty set forth in this
Section 5 in amounts not to exceed the amount of the order which is being
replaced.  If Buyer obtains replacement Product from Suppliers, such replacement
Product shall not be subject to the estimate and order terms set forth in
Section 3 hereof.

 
 
5.4.
Exclusions to Warranty.  The above warranty is made subject to Buyer's proper
use of any Product for the purpose for which such Product was intended.  The
warranty does not cover any Product which (i) has been misused; (ii) has been
subject to unusual stress; (iii) has been altered by Buyer, except in accord
with such processes as have been established for the creation of the Enhanced
Product; or (iv) has not been stored in accordance with instructions from
Suppliers.

 
 
5.5.
Limitation of Liability.  IN NO EVENT SHALL SUPPLIERS BE LIABLE FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES ARISING UNDER CONTRACT, WARRANTY,
TORT, NEGLIGENCE, STRICT LIABILITY OR ANY OTHER THEORY OF LIABILITY IN
CONJUNCTION WITH BUYER’S USE OF THE PRODUCT AND OR THE DEVELOPMENT, MANUFACTURE,
MARKETING, DISTRIBUTION OR USE OF THE ENHANCED PRODUCT.  Such disclaimed damages
include but are not

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
 
limited to loss of profits, loss of use of the Product, damage to property, or
claims of third parties.  In any event, Suppliers' total liability under this
Agreement shall be limited to the unit purchase price paid to Newstar for
Product within the immediately preceding one (1) month period.

 
 
5.6.
Advertising and Promotional Materials.  Any and all descriptions of the Product
or Enhanced Product to be used in Buyer’s marketing and promotional literature,
or in the marketing and promotional literature used by Buyer’s distributors and
authorized e resellers of the Product or Enhanced Product, shall be subject to
the prior written approval of Suppliers.

 
6.
Payment
 

 
 
6.1.
Terms.  Payment including any and all applicable taxes for each invoice shall be
made by Buyer to Newstar by letter of credit in favour of Newstar for the full
sum of the purchase order.  Without limiting any other remedies which Suppliers
may have, Suppliers may withhold shipments to Buyer and may claim damage against
the Buyer for not providing the letter of credit against the terms agreed in the
relevant purchase order. . Future terms of supply may be revised on future
Purchase orders.

 
7.
Labeling; Packaging
 

 
 
 
All of the Product sold to Buyer by Newstar hereunder shall be labeled and
packaged by Buyer in such media as Buyer shall see fit, and Buyer may repackage
and inventory Product or Enhanced Product containing Product per its customers'
orders, provided that the form of any labeling or packaging which refers to the
Product shall be subject to the prior written approval of any of the Suppliers,
which approval may not be unreasonably withheld by any of the Suppliers.

 
8.
Title; Risk of Loss
 

 
 
 
Title and risk of loss or damage to Product shall pass to Buyer upon delivery by
Newstar to the carrier for shipment to Buyer.

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
9.
Force Majeure
 

 
 
9.1.
Force Majeure.  Suppliers shall not be liable to Buyer for any delay in any
performance or for failure to render any performance under this Agreement, and
any such delay or failure shall for all purposes be excused, when such delay or
failure is caused by governmental regulations (whether or not valid), fire,
strike, weather, differences with workmen, war, flood, accident, shortage of
material or railroad cars or other transportation, appropriation of plant or
Product (including but not limited to Products) in whole or in part, inability
to obtain raw materials or power, or any other cause or causes beyond the
reasonable control of Suppliers, which events or causes are collectively
referred to as "Force Majeure."

 
 
9.2.
Notice.  Suppliers shall notify Buyer in writing immediately upon the occurrence
of an event of Force Majeure, stating the nature of the event and its expected
duration.

 
 
9.3.
Product Allocation.  If the event of Force Majeure results in an allocation of
the supply of Product, Suppliers shall allocate on a pro rata basis to all of
Supplier’s customers, including Buyer.

 
 
9.4.
Description of Performance.  Upon the abatement, correction or removal of any
contingency provided for by subparagraph 9.1, Suppliers shall resume performance
under this Agreement.



10.
Representations and Warranties

 
 
10.1
By Suppliers.  For the purpose of inducing Buyer to enter into this Agreement,
Suppliers hereby make the following representations and warranties to Buyer
(each and all of which are true and correct as of the Effective Date and shall
continue to be true and correct at all times during the term of this Agreement)

 
 
A.
that: (i) Suppliers are the co- owners of the exclusive manufacturing rights of
the Product, free from any lien, claim or encumbrance; and (ii) the Trade
Secrets, the Product Technology, Product use or any other rights do not
unlawfully infringe on the intellectual property rights of any Person or entity;
and (iii) the execution, delivery and performance of this Agreement does not

 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 

 
 
and will not breach any law or regulation, any judgment or order, or any
agreement or arrangement binding on or applicable to Suppliers; and (iv) the
execution of this Agreement does not conflict with and will not result in a
default under or breach of: (a) Newstar’s Articles of Incorporation, by-laws or
other organizational documents; (b) any agreement, indenture, mortgage, contract
or instrument to which Newstar is  bound by or to which its assets are subject;
(c) any order, writ, injunction, decree or judgment of any Court or governmental
agency to which Newstar or any of its  assets are bound; or (d) any law or
regulation applicable to the Product, the operations of Newstar  or by which any
of Newstar’s  assets are bound; and (vi) the  Product does not contain any
carcinogens, heavy metals, aldehydes or solvents and will meet all state and
federal laws relating to VOC emissions; and (vii) based upon collected field
data, live testing and third party controlled test data, all of which has been
supplied to the Buyer, Suppliers reasonably believe the Product to be effective
by providing improved fire resistance to wood based materials when properly
treated with the Product, in accordance with published data by Suppliers and
each shipment of the Product to Buyer will conform to the current specifications
for the Product on the date of this Agreement.

 
 
 
Newstar is a corporation duly incorporated, validly existing and in good
standing under the Laws of Republic of Singapore and (i) has the right and power
to enter into, and perform its obligations under this Agreement and (ii) has
taken all requisite action to authorize the execution, delivery and performance
of this Agreement and each such other agreement delivered in connection herewith
to which it is a Party.

 
 
10.2
By Buyer.  Buyer will comply with all applicable laws, ordinances and
regulations applicable to the transportation, storage and handling of the
Product and to the manufacture of the Enhanced Products.

 
 
10.3
Mutual.  Neither Buyer nor Newstar shall conduct its business in a manner that
reflects unfavorably on the other.  Neither Buyer nor Suppliers will at any time
intentionally engage in illegal, deceptive, misleading, or unethical practices
or advertising.

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
11.
Term and Termination

 
 
11.1
Term. Unless terminated earlier by Newstar or by Buyer under Section 11.2, 11.3
or 11.4 this Agreement shall have an initial term of (5) years commencing on the
date of this Agreement and shall automatically renew annually for additional one
year term upon Buyer reaching minimum order requirements as set out in Schedule
C, without further action by Suppliers or Buyer on the same terms and conditions
set forth herein. Upon satisfactory completion of this term, all  parties will
enter into discussions to further renew the terms of this contract.

 
 
11.2
Termination by Suppliers. At Newstar’s  option and without prejudice to any
remedies or rights it may otherwise have,  Newstar may terminate this Agreement
by written notice to Buyer in the event that Buyer fails in a material respect
to keep, observe or perform any term, condition or covenant contained herein
required to be kept, observed, or performed; provided that such notice shall not
terminate this Agreement if within thirty (30) days after its receipt, Buyer:
(a) undertakes to correct such default and diligently pursues the same to
completion within a reasonable time thereafter; or (b) contests in good faith
the existence of the default.  Newstar agrees that a default so contested in
good faith shall not constitute an actual default until resolved.   Any written
notice of default shall set forth in detail the nature of such default with
specific reference to this Agreement.

 
 
11.3
Effect of Termination. Upon termination of this Agreement by Buyer or Newstar in
accordance with the terms hereof, the Buyer may continue to purchase the Product
and use the Product Technology to fulfill all existing customers of Buyer, which
shall remain to exclusive customer of Product and Enhanced Product orders of
Buyer  on date of termination or until Buyer  has diminished all of its existing
inventory of  Product. Thereafter, all of Buyer’s  rights as a  buyer  shall
terminate and Buyer  shall discontinue all use and advertisement of  Product or
Enhanced Product here under. Within ten (10) days after the end of the use
period, Buyer  shall remove (at Buyer’s  expense), and thereafter cease all use
of any Product  Technology or trademark   under this Agreement.

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
11.4
Termination Upon Bankruptcy.  Either Newstar or Buyer , upon written notice to
the other Party, may immediately terminate this Agreement, without penalty at
any time in the event the other Party applies for or consents to the appointment
of or taking of possession by a receiver, custodian, trustee, or liquidator of
itself or of all or a substantial part of its property; makes a general
assignment for the benefit of creditors; commences a voluntary case under the
U.S. Bankruptcy Code (as now or hereinafter in effect); or fails to contest in a
timely or appropriate manner or acquiesces in writing to any petition filed
against it in an involuntary case under the U.S. Bankruptcy Code or any
application for the appointment of a receiver, custodian, trustee or liquidation
of itself or of all or a substantial part of its property, or its liquidation,
reorganization or dissolution.

 
12.
Newstar’s Production Requirements and Pricing.

 
 
 
Newstar represents that it has the capacity to produce and sources for  supply
of  the ingredients for sufficient quantities of the Product and will deliver
all orders of the Products to Buyer in a timely manner in accordance with terms
and conditions set forth in Exhibit C. Newstar agrees to provide Buyer a minimum
of sixty (60) days advance written notice if it is necessary for Newstar to
increase its price after the effective date of the Agreement for Product.
Furthermore, Newstar agrees not to further increase the per gallon cost of
undiluted or diluted Product to the Buyer  in the future beyond the most
favorable cost per gallon of Product offered to any other purchaser of the
Product  by Newstar of per gallon cost of Product. Notwithstanding the
foregoing, however, Newstar may at any time increase the price of the Product
charged to Buyer in order to recover commercially reasonable increases in the
cost of raw materials the

 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
 
same due to improvements thereto, such as reformulation for the inclusion of new
additives. No price increase will be effective for the Product necessary to
satisfy Buyer’s obligations for existing written annual supply contracts until
the end of each annual contract period. Buyer is required to supply Newstar a
copy of such annualized Licensee contract(s) which shall be deemed Confidential
& Privileged Information of the Buyer.  No price increase will be effective for
any then existing purchase orders of the Product.

 
13.
Insurance

 
 
 
Seller shall procure from financially responsible and reputable carriers  and
maintain in full force and effect, during the term of this Agreement, a policy
or policies of comprehensive general liability insurance, including product
liability and broad form contractual or vendors endorsement liability insurance,
having standard products liability endorsements providing aggregate liability
limits in the minimum amount of Two  Million Dollars ($2,000,000) and in an
amount not less than one million dollars ($1,000,000) per occurrence for bodily
injury and one million dollars ($1,000,000) per occurrence for property
damage.  The insurance companies issuing such policies must have either: an A.M.
Best’s rating of A-VIII or better; a Standard and Poor’s (“S&P”) rating of AA or
better, or a Moody’s rating of Aa2 or better.  Promptly upon a request from the
Newstar, Buyer ,  shall furnish Certificates of Insurance showing compliance
with this section. Buyer   is required to name the Suppliers r as  additional
insured on their comprehensive general liability insurance policy, the product
liability insurance and the broad form contractual or vendor’s endorsement
liability insurance.   Such certificates must provide that there shall be no
termination, non-renewal, or modification of such coverage without at least
thirty (30) calendar days’ prior written notice to Suppliers r.  In the event
Buyer fails to obtain and/or maintain any of the coverages required by this
Section of the Agreement, Suppliers r may, but shall not be obligated to, obtain
or maintain any such insurance on behalf of Buyer and set off the costs thereof
against any sums owed to Buyer  or otherwise be reimbursed for such costs by
Buyer.

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
14.
Relationship Between Parties

 
 
 
Newstar and Buyer are independent contractors, are not joint ventures, partners,
or agents of each other, and neither shall have the power to obligate the other
except as set forth in this Agreement.

 
15.
Buyer’s Indemnification.

 
 
 
Buyer agrees to indemnify and hold Suppliers harmless from and against loss,
liability, and expense (including court costs and reasonable attorney’s fees)
claims, demands, or actions that are actually proven to be directly, solely and
exclusively related to improper use, representation or application of the
Product or Enhanced Product by Buyer.

 
16.
Supplier’s Indemnification.
 

 
 
 
Suppliers agree to indemnify, defend  and hold harmless Buyer, its subsidiaries,
affiliates, successors, assigns, and designees and the respective directors,
officers, members, managers, employees, agents and representatives, from and
against any and all loss, liability, judgment, settlement, cost and expense
(including court costs and reasonable attorneys fees), claims, demands, actions
or damages which the Buyer may suffer directly related to the  Product,
including without limitation to: (a) any alleged defect(s) in the  Product or
the materials in the Product; (b) any negligent act, misfeasance or nonfeasance
of any of the Suppliers or any of its agents, servants or employees; (c)
Supplierss breach of any of the representations, warranties or covenants made in
this Agreement; (d) claims that Buyer does not have the rights granted in this
Agreement or claims that the Product Technology infringe a third party's rights,
other

 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
 
than Buyer’s application thereof; and (e) any and all fees, costs and expenses
including attorney’s fees incurred by or on behalf of Buyer in the investigation
or defense against any and all of the foregoing claims.   However, upon notice
to Buyer that any of the Suppliers has assumed the defense of any legal action
or proceeding, Suppliers shall not be liable to Buyer for any legal or other
expenses subsequently incurred by Buyer in connection with the defense
thereof.  Buyer agrees to provide prompt notice of receipt of any such claim and
Buyer shall not settle any such claim without Suppliers’ prior knowledge and
consent.  This obligation of indemnity and defense shall survive any expiration
or termination of this Agreement.

 
17.
Equitable Remedies

 
 
 
Each Party recognizes that irreparable injury may result to its business and
property in the event of unauthorized disclosure of the other  Parties’
Confidential & Privileged Information and Proprietary Information.  Each Party
acknowledges that monetary damages alone may be an insufficient remedy for such
injury and the other Parties  therefore agree that in that event the other
Parties shall be entitled, in addition to any other remedies and damages
available:

 
 
i.
To an injunction to restrain any such actual or threatened disclosure, misuse,
or violation and/or

 
 
ii.
To compel specific performance of the terms and conditions thereof.

 
 
 
Nothing herein contained shall be construed to prohibit each Party from pursuing
any other remedy available, for such breach, including the recovery of
damages.  Each Party shall also be entitled to receive, in addition to any
injunction, specific performance, damages and any other relief for remedy it
pursues or obtains, reasonable expenses incurred in

 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
 
enforcing the unauthorized disclosure of Confidential & Privileged and
Proprietary Information terms of this Agreement, including reasonable attorney's
fees, whether or not legal action is actually initiated.  No action or
proceedings for specific performance, injunction, damages, monies due or
otherwise shall be deemed a waiver of such Party's rights of options under this
Agreement.

 
18.
No Waiver
 

 
 
No failure of Suppliers or Buyer to exercise or the partial exercise of any
right or power given to it hereunder or failure to demand strict compliance with
any term, condition, covenant or other obligation hereof, and no practice of the
parties at variance with the terms hereof shall constitute a waiver of a party's
rights to demand exact compliance with the terms hereof or preclude the other
parties from the exercise of any right or remedy granted to this Agreement, or
any other instrument or document, or at law or in equity.  Each  Party’s  right
shall be deemed cumulative any may be exercised from time to time.  Any waiver
of a default hereunder shall be in writing and shall not operate as a waiver of
any default.

 
19.
Invalid Provision
 

 
 
If any covenant or provision of this Agreement is invalid, illegal or
inapplicable of being enforced by reason of any rule of law, administrative
order, judicial decision or public policy, all other conditions and provisions
of this Agreement shall, nevertheless, except as hereinafter expressly set
forth, remain in full force and effect and no covenant or provision shall be
deemed dependent upon any other covenant or provision unless so expressed
herein.  The Parties agree and consent that the court or other governmental body
making such determination shall

 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
 
reform such covenant, term, condition or other provision of this Agreement so as
to render the same enforceable to the fullest extent permitted by law.

 
20.
Notices
 

 
 
 
All notices shall be in writing and shall be deemed to have been given three (3)
business days after being deposited in the mail by registered mail, postage
paid, or deposited with a reputable overnight national courier service, freight
prepaid or when faxed or mailed electronically (if during normal business hours
of if after the close of business on any day, the next business day) if to
Newstar, addressed to its chief executive office as set forth on the first page
of this Agreement or such other address as Newstar shall designate to Buyer in
writing and, if to the Buyer, addressed to its chief executive office as set
forth on the first page of this Agreement or other such addresses as Buyer shall
designate to Newstar  in writing.

 
21.
Entire Agreements; Amendments
 

 
 
 
This document constitutes the entire agreement between the parties relating to
the subject matter hereof, and no prior or concurrent representation,
understanding or agreement, whether written or oral, shall bind each party
hereto in respect of the manufacture and sale by Suppliers of Product to Buyer
after the date first above written.  This Agreement can only be amended,
modified or changed by a written instrument properly signed by an officer or
other authorized official of Suppliers or Buyer parties of this Agreement to be
bound by such amendment.  No document used in connection with estimates,
production or shipping orders, or acknowledgment thereof, shall amend, modify,
revoke or otherwise affect the provisions of this Agreement.

 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
22.
Benefits
 

 
 
 
This Agreement shall inure solely to the benefit of and be binding upon
Suppliers and Buyer and their nominees, successors and assigns.  Notwithstanding
the foregoing, Suppliers agrees that the benefits and rights under this
Agreement will be binding on its successor(s), assign(s) or designee(s) in the
event there is a purchase of assets, purchase of stock, purchase of the Product,
Trademarks or other intellectual property of the Product, or any other transfer
from Suppliers that may impact Buyer’s benefits and rights under this
Agreement.   No other Person shall benefit from this Agreement.

 
23.
Construction of Agreement
 

 
 
 
Masculine, feminine and neuter pronouns used in this Agreement shall include all
genders and the singular shall include the plural and vice versa, where the
context or facts so indicate.

 
24.
Captions
 

 
 
 
Captions in this are inserted solely for the convenience and shall not be
construed as a limitation upon or expansion of the scope of any particular
provision.

 
25.
Not a Security and no Representations
 

 
 
Buyer acknowledges that it has entered into this Agreement after making an
independent investigation as to levels of revenue or profits which Buyer might
be expected to realize.  Buyer acknowledges that no person has made any other
representation that is not expressly set forth in writing in order to induce
Buyer to accept and execute this Agreement.

 
 
 
20

--------------------------------------------------------------------------------

 
 
 
26.
Limitations of Claims.
 

 
 
 
Any and all claims arising out of or relating to his Agreement or the
relationship among the parties will be barred unless a judicial proceeding is
commence within one (1) year from the date upon which the party asserting such
claim knew or should have known the facts giving rise to such claims.

 
27.
Counterparts
 

 
 
 
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which together
constitute one and the same instrument.

 
28.
Governing Law; Section Headings
 

 
 
 
This Agreement shall be governed by and construed in accordance with the law of
the State of California applicable to agreements executed and to be performed
therein.  The section headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.  Any action, claim or proceeding brought under this Agreement
shall be commenced exclusively in the courts of the State of California or in
the federal courts of the United States of America located in such State.

 
 
 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 

 
 
* * * * *
 
 
IN WITNESS HEREOF, Suppliers and Buyer have caused this Agreement to be executed
by their duly authorized representatives.
 
 
SUPPLIERS:
 
Newstar Holdings Pte Ltd
 
 
 
By:   /s/ Randall Hart, President  & CEO
Date:   1/18/2011

 
Randall Hart, President  & CEO

 
 
 
Randall Hart

 
By:   /s/ Randall Hart
Date:  1/18/2011

 
Randall Hart



 
 
BUYER
 
ECOBLU PRODUCTS, INC.



By:   /s/ Steve Conboy, President & CEO
Date:  1/18/2011

 
Steve Conboy, President & CEO



 
 

 

 
22

--------------------------------------------------------------------------------

 

 
Schedule ‘A’


Description of AF21 (“Product”)


Hartindo AF21 is a water-based, environmentally friendly, multi-purpose,
non-toxic and non-corrosive fire inhibitor.  For the terms of this agreement,
AF21 raw materials or completed product will be shipped to the Buyer in a
non-diluted, concentrated form (estimated dilution1:2 ratio for finished) in
totes containing minimum of 245 U.S. gallons of concentrated AF21.




EcoBlu Proprietary Product


EcoBlu formulation is a blend of proprietary polymers and or adhesive based
chemicals and DOT to afford resistance to fire, mold, wood-rot and termite
infestation.




Description of Enhanced Product


The Enhanced Product will consist of a blended solution containing the above
AF21 Concentrated solution, the above EcoBlu Solution and water at a rate to be
determined by EcoBlu Products, Inc. preliminary testing has identified that a
ratio of 4 parts AF21 Concentrate, 1 part EcoBlu solution and 5 parts water.























 







 
23

--------------------------------------------------------------------------------

 

 
Schedule ‘B’


Licensed Products


 
●
All vertical framing members used in construction such as studs, joist ,
rafters, trusses, OSB panels, structural plywood sheeting, GLB, Engineered Wood
Products, Cedar Siding, laminated Veneer lumber

 
●
Any and all wood components or timber.

 
●
Any composite wood product manufactured and used as a BINDER in the composition.

 
●
Any and all engineered wood components.
I joist
LVL
Glu Lam Beams
PSL
Timerstrand
OSB Rim
Concrete Form Boards
Roof  Trusses
Reflective Sheeting
Open Web Joist
OSB
All Construction Timbers and Studs SPF, DF,SYP & White Woods
Siding
Facia
Decking
Plywood

 
 
 
 

 

 
24

--------------------------------------------------------------------------------

 

 
Schedule ‘C’


Price and Quantity


                                                                             
   
Cost
Product
Product Order Code
Per Gal
 Per 245 Gal Tote
AF21
AF21-245T
$[Redacted]
$[Redacted]

 
Tote is defined as 245 US Gallons of Concentrate (490 gal finished)


FOB from Newstar’s point of delivery. Shipment within 10 days of order
placement.
The Buyer shall be required to purchase from Newstar  a minimum annual quantity
of Product beginning immediately following execution of this agreement


Minimum Purchase Requirements of Buyer


(a)
Within the first 24 months following the execution of this agreement; 650 totes
of Product or 160,000 gallons at a cost of $[Redacted]USD per gallon.



(b)
The next 25-36 months; 842 totes of Product or 206,000 gallons at a cost of
$[Redacted] USD per gallon.



(c)
The next 37-48 months; 1264 totes of Product or 310,000 gallons at a cost of
$[Redacted] USD per gallon.



The sole remedy of Suppliers if Buyer does not meet the minimum Product purchase
is termination of the Agreement.


If for any reason the Suppliers or assignee, successor or new control person
discontinues to manufacture or cannot supply Product the Suppliers agree to
either sub-contract manufacturing or permit the Buyer to manufacture or have
manufactured the Product on a per gallon royalty basis not to exceed 5% per
gallon. The intention is that the Buyer will have a continuous supply of Product
if a change in Suppliers operation or ownership occurs and that the Suppliers
will continue to receive compensation for the Buyers purchases.


Suppliers agree to continue to supply Buyer the product at the same unit
pricing, terms and conditions in effect until the date of termination or expiry
of contract.
 
Buyer to pay a royalty computed at 3% of the Purchase Price and volume of
Product consumed by Buyer, payable quarterly in arrears.
 
 
 



 
25

--------------------------------------------------------------------------------

 
